UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2205



RODNEY L. BURR,

                                           Petitioner - Appellant,

          versus


INTERNAL REVENUE SERVICE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 99-12918)


Submitted:   January 16, 2003          Decided:     February 20, 2003


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney L. Burr, Appellant Pro Se.    Laurie Allyn Snyder, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C.; B. John Williams,
Jr., INTERNAL REVENUE SERVICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rodney L. Burr appeals from the tax court’s decision upholding

the Commissioner’s determination of deficiencies and additions to

tax for the years 1995 and 1996.       We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the tax court.     See Burr v. Internal Revenue Service, No. 99-

12918 (U.S.T.C. July 12, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2